Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to applicant’s amendment filed 5/23/2022.
Claims 1-8 are pending.  Claims 6-8 are withdrawn from consideration as being drawn to a non-elected invention.
The previous rejection of claims 1, 2, and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Suo et al. (Materials Science Forum, 2017, 897, 3-6) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Suo et al. in view of Suo et al. (Journal of Crystal Growth 468 (2017) 879-882) is withdrawn in view of applicant’s amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2022 has been considered by the examiner. Initialed copies accompany this action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Danno (US 20160122901).
Regarding claims 1-5, Danno discloses an n-type 4H-SIC single crystal (para 0066) in which a concentration of a donor element (Nitrogen) and a concentration of an acceptor element (boron or chromium) are both 3.0 x 1018/cm3 or more (para 0030, 0034, and 0051) and a threading dislocation density (threading screw dislocation and threading edge dislocation) is no greater than 1×103/cm2 (para 0046).  Danno also discloses that when Cr is present in a greater amount and B is present in a smaller amount in the grown crystal than in the seed crystal substrate, both situations act to increase the lattice constant of the grown crystal with respect to the seed crystal substrate. On the other hand, when nitrogen is present in a greater amount in the grown crystal than in the seed crystal substrate, this acts to decrease the lattice constant of the grown crystal with respect to the seed crystal substrate. Thus, reducing the lattice constant by the action of N, by the amount that the lattice constant has increased by the actions of Cr and B, allows a SiC single crystal to be obtained that has a small difference in lattice constant between the seed crystal substrate and the grown crystal, and low threading dislocation density. Danno discloses controlling the nitrogen density difference between the seed crystal substrate and the grown crystal, in consideration of the influence of B and Cr, is effective for minimizing generation of new threading dislocations to obtain a SiC single crystal with low threading dislocation density (para 0022) and the nitrogen density in the SiC grown crystal may be adjusted, for example, by varying the nitrogen partial pressure in the atmosphere inside the crucible used for crystal growth (para 0039).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to adjust the concentrations of nitrogen, boron and chromium through routine experimentation based on the teachings of Danno, to minimize generation of new threading dislocations, thereby obtaining a SiC single crystal with low threading dislocation density.
Response to Arguments
Applicant’s arguments filed 5/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
9/7/2022